Bybksos, J.
I concur in affirming the decree of the Chancellor, being satisfied that the contract was entered into with fairness and good faith on the part of the complainant, after full advisement and deliberation on the part of the defendant, having first consulted his wife, and obtained her full approval and consent, and that her subsequent refusal to join in the conveyance resulted from his interference.
On the faith of this contract, the complainant purchased the Bute farm, and he cannot obtain adequate relief at law in an action for damages which would leave him with that farm upon his hands, a farm that he did not want, and purchased only to fulfil his contract.
Justice can be done in no other way than by the Chancellor’s decree, and it will work no wrong to the defendant ; his wife having once changed her mind to aid him *418in the determination of hacking out, which he so emphatically expressed, will probably as readily change back to her first opinion, when he finds it to he to his interest to do so, and join with him in the conveyance ; if she declines to do this, her husband will be subjected to no other hardship than what he has brought upon himself by his own misconduct, and which he should hear, rather than deny adequate relief to the complainant.
The objection of want of mutuality has no application to this case, and I am well satisfied that in a proper case, such as this eminently is, the Court of Chancery has power to decree indemnity, and ought to do it, rather than allow the defendant to practise what would he a fraud upon the complainant;-while the rights of married women should be protected to their full extent, a husband ought not to he allowed to avail himself of such a plea in a case like this.
Not intending to write a formal opinion, it is nevertheless proper to express concisely my reasons for affirming the decree, lest this case might he made a precedent for cases differently situated, cases where the wife’s refusal to join in the conveyance was bona fide, and not the result of the husband’s interference, or cases where an action for damages would give adequate redress.
Elmer, J., concurred in the above opinion.
Decision affirmed by the following vote :
For affirmance—Judges Cornblison, Haines, Ogden, Everson, Elmer, Huyler, Potts, Vredenburgh.
For reversal—Ohiee Justice, Judges Arrowsmith, Eisley, Valentine, Wills.